TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2015



                                      NO. 03-13-00560-CV


                         Risk Management Strategies, Inc., Appellant

                                                 v.

           Texas Workforce Commission; Commissioner Andres Alcantar;
    Commissioner Ronald G. Congleton; and Commissioner Hope Andrade, Appellees




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on May 17, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in that

portion of the trial court’s judgment granting appellees’ plea to the jurisdiction as to appellant’s

suit for judicial review. However, the Court holds that there was reversible error in that portion

of the trial court’s judgment granting the plea to the jurisdiction as to appellant’s ultra vires

claims. Therefore, the Court affirms that portion of the trial court’s judgment granting appellees’

plea to the jurisdiction and dismissing appellant’s suit for judicial review, and reverses that

portion of the trial court’s judgment granting the plea to the jurisdiction as to appellant’s ultra

vires claims and dismissing appellant’s claims for declaratory and injunctive relief, and remands
the case to the trial court in order to provide appellant an opportunity to amend its pleadings.

Each party shall pay the costs of appeal incurred by that party, both in this Court and the court

below.